Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on 01/03/2020, 04/03/2020 are made of a record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
2.	Claims 1-13 are allowed. 
            The following is an examiner's statement of reasons for allowance: none of the closest prior art of record Harper et al (U.S. Patent 7028054) and Cheiky et al (U.S. Patent 6919892) failed to teach or fairly suggest, acquire a first infrared image in which a subject irradiated by light in a first wavelength range is imaged, a second infrared image in which the subject irradiated by light in a second wavelength range is imaged, and a third infrared image in which the subject irradiated by light in a third wavelength range is imaged, the first, second, and third wavelength ranges being different from each other; measure luminance values of pixels in each of the first, second and third infrared images of the subject; count, using a living body candidate counter, sets of the luminance value of the first infrared image, the luminance value of the second infrared image, and the luminance value of the third infrared image which satisfy a relation exhibit by skin; and determine whether the subject is a living body or not based on a value indicated by the living body candidate counter. Therefore, it is for these reasons and in 
2.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."       
Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (8907968), (8570426), (8326443) and (6611613).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
03/27/2021.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669